Citation Nr: 0302223	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of blunt 
trauma to the right arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1952.  The DD Form 214 shows that he was the recipient of a 
Combat Infantry Badge and a Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1990 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a Travel Board hearing in a Statement 
in Support of Claim (VA Form 21-4138) received in December 
1997.  Later, however, in February 1998, he withdrew that 
request.  

This case was previously before the Board, but was remanded 
in January 1999 for an additional development.  In an August 
2002 decision, the Board denied entitlement to an increased 
(compensable) rating for residuals of a shrapnel wound of the 
right arm and denied service connection for cold injury of 
the feet and for residuals of malaria.  

In addition, the Board undertook additional development on 
the issue of service connection for residuals of a blunt 
trauma to the right arm pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. 
§ 19.9(a)(2)).  When it was completed, the Board provided 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice to 
the veteran in December 2002, the Board is now in a position 
to prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran currently has right arm disability described 
as a transverse skin crease with loss of fatty subcutaneous 
tissue, right radial mononeuropathy and atrophy of the 
musculature that correlates with a rifle butt injury or blunt 
trauma to the right arm.  

CONCLUSION OF LAW

Residuals of a blunt trauma to the right arm was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 1990 rating decision, an April 1991 statement of 
the case, April 1992, July 2000 and February 2002 
supplemental statements of the case, and a January 1999 Board 
remand.  He was specifically told that there was no evidence 
showing that he had residuals of a rifle butt injury to the 
right arm related his military service.  The RO also notified 
him by a letter dated August 2001, that he needed to submit 
evidence from doctors who treated him for the claimed 
condition.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letters dated in August 2001, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the 
Shreveport, Louisiana, VA Medical Center (VAMC).  

As noted above, the Board undertook additional development, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it was completed, the Board provided a 
December 2002 notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  The veteran and his 
representative were afforded a 60-day period to respond.  No 
further evidence, comments or information has been obtained 
from either the veteran or his representative.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The veteran contends that he sustained injury to the right 
upper arm when he was hit by a rifle butt or some other type 
of blunt object.  As reported, he was on outpost duty one 
morning when he was over-run by enemy soldiers, one of whom 
struck him in the right arm with some type of heavy weapon.  
The veteran provided testimony in a June 1991 hearing to the 
effect that he was not certain whether the weapon was a rifle 
butt or some other type of object, possibly a club.  

The available service medical records do not show reference 
to blunt trauma to the right upper arm.  They do, however, 
make reference to a wound from explosive projectile shells in 
September 1950.  However, the veteran's contentions may be 
viewed as satisfactory lay statement of service incurrence or 
aggravation of such injury or disease, as it is consistent 
with the circumstances, conditions, or hardships of his 
service.  

The initial VA examination, conducted in June 1990, showed 
the right arm had a 3 1/2 inch transverse skin crease at the 
posterior arm region across the triceps muscle, with the 
appearance of slight loss in the linear area of subcutaneous 
fat.  There was no indication of any triceps muscle defect, 
loss of motion, weakness or tenderness in this area.  

In May 1996, the veteran underwent a VA muscles examination.  
At that time, the physical examination report reflected a 
possible blow to the middle third of the  posterior aspect of 
the right femoral area causing transverse skin crease with 
loss of fatty subcutaneous tissue.  Slight muscle weakness of 
the right arm was noted as well.  Nerve conduction studies 
were recommended.  A VA skin examination was conducted in May 
1996 as well.  Again, slight loss of subcutaneous fat tissue 
in the right upper was observed.  

The veteran underwent additional VA examination in December 
1999.  The report of the muscles examination shows that the 
veteran was observed to have definite asymmetry of the 
muscles in the right upper extremity.  There was a partial 
decrease in the muscle mass in the trapezius, deltoid, 
biceps, triceps, brachial radialis, and possibly the 
latissimus dorsi muscles on the right.  In addition, the skin 
examination report shows that the veteran was noted to have 
in the posterior aspect of the right brachium a barely 
visible horizontal scar, which was not visible enough to be 
accurately measured.  The examiner noted that it actually 
appeared to be a skin fold.  Photographs were taken and 
associated with the veteran's claims folder.  

The veteran underwent nerve conduction studies in January 
2000.  Test results were interpreted as showing 
electrophysiologic evidence of chronic partial right radial 
mononeuropathy with chronic changes on electromyography (EMG) 
in the radial supplied triceps muscle.  There was no evidence 
of ongoing active denervation.  

The veteran's claims folder was reviewed in November 2002 for 
the purpose of generating a medical opinion as to whether it 
was at least as likely as not that that veteran had current 
disability associated with the alleged rifle butt injury or 
blunt trauma to the right upper arm.  The examiner noted 
first that according to the veteran's June 1991 testimony, he 
was injured in the right upper extremity with some type of 
blunt object in November 1950.  In addition, the examiner 
noted that the clinical evidence of record shows that the 
veteran has a linear transverse skin crease in the area over 
the mid triceps muscle, loss of fatty subcutaneous tissue and 
electrophysiologic evidence of chronic partial right radial 
mononeuropathy with chronic changes.  The examiner opined 
that these conditions correlated to the blow received to the 
right arm, and therefore, atrophy of the musculature was the 
result of damage caused by the blunt trauma to the region of 
the triceps muscle.  

This opinion is credible as it is based on a review of the 
record.  Moreover, there is no evidence in the record to 
refute the November 2002 opinion.  While the report of the 
June 1990 VA examination shows the absence of evidence of 
injury to the trapezius muscle on the right, it is important 
to note that such a determination was made without the 
benefit of the data obtained in nerve conduction and EMG 
studies.  
Therefore, after reviewing the entire record and resolving 
any remaining reasonable doubt in the veteran's favor, 
service connection for residuals of blunt trauma to the right 
upper arm is warranted.    


ORDER

Service connection for residuals of a blunt trauma to the 
right arm is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

